Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofFebruary Collection Period Feb-08 30/360 Days 30 Distribution Date 17-Mar-08 Actual/360 Days 31 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,036,576,620.92 927,138,796.18 900,161,604.02 0.868399 Total Securities 1,036,576,620.92 927,138,796.18 900,161,604.02 0.868399 Class A-1 Notes 5.26388 % 239,000,000.00 129,562,175.26 102,584,983.10 0.429226 Class A-2 Notes 5.13000 % 248,000,000.00 248,000,000.00 248,000,000.00 1.000000 Class A-3 Notes 5.03000 % 255,000,000.00 255,000,000.00 255,000,000.00 1.000000 Class A-4 Notes 5.16000 % 247,930,000.00 247,930,000.00 247,930,000.00 1.000000 Certificates 0.00000 % 46,646,620.92 46,646,620.92 46,646,620.92 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 26,977,192.16 587,277.56 112.8752810 2.4572283 Class A-2 Notes 0.00 1,060,200.00 - 4.2750000 Class A-3 Notes 0.00 1,068,875.00 - 4.1916667 Class A-4 Notes 0.00 1,066,099.00 - 4.3000000 Certificates 0.00 0.00 - - Total Securities 26,977,192.16 3,782,451.56 I. COLLECTIONS Interest: Interest Collections 3,728,030.81 Repurchased Loan Proceeds Related to Interest 0.00 Total Interest Collections 3,728,030.81 Principal: Principal Collections 26,567,103.71 Repurchased Loan Proceeds Related to Principal 0.00 Total Principal Collections 26,567,103.71 Recoveries of Defaulted Receivables 95,780.04 Investment Earnings on Yield Supplement Account 114,508.03 Release from the Yield Supplement Account 1,523,385.90 Servicer Advances 0.00 Total Collections 32,028,808.49 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 50,150 927,138,796.18 Total Principal Collections 26,567,103.71 Principal Amount of Gross Losses 410,088.45 49,654 900,161,604.02 III. DISTRIBUTIONS Total Collections 32,028,808.49 Reserve Account Draw 0.00 Total Available for Distribution 32,028,808.49 Page 5 of 8 Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofFebruary 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 772,615.66 Servicing Fee Paid 772,615.66 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 587,277.56 Class A-1 Notes Monthly Interest Paid 587,277.56 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 1,060,200.00 Class A-2 Notes Monthly Interest Paid 1,060,200.00 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 1,068,875.00 Class A-3 Notes Monthly Interest Paid 1,068,875.00 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 1,066,099.00 Class A-4 Notes Monthly Interest Paid 1,066,099.00 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,782,451.56 Total Note Monthly Interest Paid 3,782,451.56 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 27,473,741.27 4. Total Monthly Principal Paid on the Notes 26,977,192.16 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 26,977,192.16 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofFebruary 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 496,549.11 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 496,549.11 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 30,805,524.54 Release to Collection Account 1,523,385.90 Ending Yield Supplement Account Balance 29,282,138.64 V. RESERVE ACCOUNT Initial Reserve Account Amount 5,182,883.10 Required Reserve Account Amount 5,182,883.10 Beginning Reserve Account Balance 5,182,883.10 Ending Reserve Account Balance 5,182,883.10 Required Reserve Account Amount for Next Period 5,182,883.10 VI. POOL STATISTICS Weighted Average Coupon 4.84 % Weighted Average Remaining Maturity 47.09 Principal Recoveries of Defaulted Receivables 95,780.04 Principal on Defaulted Receivables 410,088.45 Pool Balance at Beginning of Collection Period 927,138,796.18 Net Loss Ratio 0.41 % Net Loss Ratio for Second Preceding Collection Period 0.10 % Net Loss Ratio for Preceding Collection Period 0.22 % Net Loss Ratio for Current Collection Period 0.41 % Average Net Loss Ratio 0.24 % Cumulative Net Losses for all Periods 574,170.45 Delinquent Receivables: Amount Number 31-60 Days Delinquent 2,382,759.40 118 61-90 Days Delinquent 559,672.60 32 91-120 Days Delinquent 105,249.66 5 Total Delinquent Receivables: 3,047,681.66 155 61+ Days Delinquencies as Percentage of Receivables 0.07 % 0.07 % Delinquency Ratio for Second Preceding Collection Period 0.06 % Delinquency Ratio for Preceding Collection Period 0.11 % Delinquency Ratio for Current Collection Period 0.07 % Average Delinquency Ratio 0.08 % Page 7 of 8 Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofFebruary VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
